



Execution Version











--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
Stock Purchase Agreement

 
 
between
 


 
Hanover Capital Mortgage Holdings, Inc.
 


 
and
 


 
RCG PB, Ltd.
 


 
August 10, 2007
 


 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



Stock Purchase Agreement
 
This Stock Purchase Agreement (“Agreement”) is dated August 10, 2007 by and
between Hanover Capital Mortgage Holdings, Inc., a corporation incorporated
under the laws of the State of Maryland (the “Company”), and RCG PB, Ltd, a
Cayman exempt company (the “Investor”).
 
Background
 
On the date hereof, the parties hereto entered into a repurchase agreement
regarding mortgage-backed securities of the Company (the “Repurchase
Agreement”). In consideration of Investor’s execution and performance of its
respective obligations under the Repurchase Agreement and as a material
inducement to the Investor entering into the Repurchase Agreement, the Company
agrees, pursuant to the terms and conditions herein, to issue to Investor
600,000 shares of common stock, par value $0.01 per share, of the Company
(“Common Stock”), and to register such shares for resale under the Securities
Act (as defined below).
 
Terms
 
Now, Therefore, in consideration of the mutual covenants and promises set forth
herein, the parties hereto, intending to be legally bound, agree as follows:
 
1. Definitions. Unless the context otherwise requires, the following terms shall
have the following meanings for purposes of this Agreement:
 
(a) “Additional Share Listing Application” shall mean any Additional Listing
Application or similar document required by the American Stock Exchange relating
to the Shares or the transactions contemplated by this Agreement.
 
(b) “Affiliate” of any specified person means any other person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
 
(c) “Commission” means the Securities and Exchange Commission.
 
(d) “Entity” shall mean a corporation, limited liability company, partnership,
joint venture, association, trust, or any other entity or organization.
 
(e) “Equity” shall mean shares of capital stock of the Company and any option,
warrant, convertible security/debt or other right to acquire shares of capital
stock of the Company.
 
 


--------------------------------------------------------------------------------


 
(f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any similar federal statute enacted hereafter, and the rules and regulations
of the Commission thereunder, all as the same shall be in effect from time to
time.
 
(g) “Managing Underwriter” means the investment banker or investment bankers and
manager or managers that administer an underwritten offering, if any, conducted
pursuant to Section 5(f) hereof.
 
(h) “Material Adverse Effect” shall mean any event or effect which has or
reasonably is expected to have, individually or in the aggregate, a material
adverse effect on the business, assets, liabilities, properties, affairs,
results of operations or condition (financial or otherwise) of the Company.
 
(i) “NASD” means The National Association of Securities Dealers, Inc.
 
(j) “Person” and “person” shall include any natural person, Entity or any
governmental or regulatory authority whatsoever.
 
(k) “Prospectus” means the prospectus included in a Shelf Registration
Statement, as amended or supplemented by any prospectus supplement and by all
other amendments thereto, including post-effective amendments, and all material
incorporated by reference into such prospectus.
 
(l) “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute enacted hereafter, and the rules and regulations of the
Commission thereunder all as the same shall be in effect from time to time.
 
(m) “Shares” shall have the meaning given thereto in Section 2.
 
(n) “Transfer” shall mean to sell, or in any other way directly or indirectly,
to transfer, assign, distribute, encumber, pledge, hypothecate or otherwise
dispose of, either voluntarily or involuntarily (or a sale, or any other direct
or indirect transfer, assignment, distribution, encumbrance or other voluntary
or involuntary disposition), as the case may be.
 
(o) “Transfer Restricted Securities” means each Share of Common Stock issued to
Investor pursuant to this Agreement until the earliest of:
 
(i) the date on which such Share of Common Stock has been effectively registered
under the Securities Act and disposed of in accordance with the Shelf
Registration Statement;
 
(ii) the date on which such Share of Common Stock is transferred in compliance
with Rule 144 under the Securities Act or may be sold or transferred by the
Investor pursuant to Rule 144 under the Securities Act (or any other similar
provision then in force) without any volume or manner of sale restrictions
thereunder; or
 
(iii) the date on which such Share of Common Stock ceases to be outstanding
(whether as a result of redemption, repurchase and cancellation, conversion or
otherwise).
 

-2-

--------------------------------------------------------------------------------





 
2. Sale and Purchase of Stock. Pursuant to the terms and conditions set forth
herein, and in consideration for entering into, and performing its obligations
under, the Repurchase Agreement, and upon the earlier of (i) the approval of the
American Stock Exchange of the Additional Share Listing Application relating
thereto and (ii) such time as the Common Stock of the Company is no longer
listed on the American Stock Exchange, the Company shall sell to the Investor
and the Investor shall purchase from the Company Six Hundred Thousand (600,000)
shares of the Company’s common stock, par value $.01 per share (collectively,
the “Shares”). The Company shall deliver to the Investor one stock certificate,
registered in its name, for the Shares purchased pursuant to the instructions
and direction of the Investor. The Company hereby agrees to utilize its
reasonable best efforts to have the Additional Share Listing Application
approved by the American Stock Exchange. The issuance and delivery of the Shares
shall be made on the earliest practicable date after the Company has received
unconditional approval of the Additional Share Listing Application or upon such
delisting; provided, however, if the Additional Share Listing Application has
not been approved prior to the thirtieth (30th) day after the date hereof (with
an automatic extension of thirty (30) days if the Company is in good faith
pursuing an appeal with the American Stock Exchange to approve the Additional
Listing Application) or the Company has not otherwise provided the Shares to the
Investor, the Company acknowledges that it shall be in default of this
Agreement, which such default shall also constitute an Event of Default under
the Repurchase Agreement (as defined therein).
 
3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor as follows: 
 
(a) Organization. The Company is a corporation duly incorporated, existing and
in good standing under the laws of the State of Maryland and has all requisite
corporate power and authority to own and lease its properties, to carry on its
business as presently conducted and to carry out the transactions contemplated
hereby. The Company is qualified as a foreign corporation in good standing all
such jurisdictions, if any, in which the conduct of its business as presently
conducted or its present ownership, leasing or operation of property requires
such qualification, except where the failure to qualify so would not,
individually or in the aggregate, have a Material Adverse Effect. The Company is
not currently in breach of any provision of its Articles of Incorporation and
By-laws.
 
(b) Authorization of the Company. The execution, delivery and performance by the
Company of this Agreement has been duly authorized by all requisite corporate
action by the Company; and this Agreement has been duly executed and delivered
by the Company and constitutes its valid and binding obligation, enforceable in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance by the Company of this
Agreement, the issuance, sale and delivery of the Shares and the consummation of
the transactions contemplated by this Agreement by the Company will not
(i) violate any provision of law, statute, rule or regulation, or any ruling,
writ, injunction, order, judgment or decree of any court, administrative agency
or other governmental body applicable to the Company or its properties or
assets, except for such violations which are not reasonably likely to have a
Material Adverse Effect, (ii) conflict with or result in any breach (with or
without the giving of notice or passage of time) of any of the terms, conditions
or provisions of, or constitute a default, or result in the creation of any
material lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company under any note, indenture, mortgage, lease
agreement or other material contract, agreement or instrument to which the
Company is a party or by which it or any of its property is bound or affected
(except for such conflicts or breaches as to which requisite waivers and
consents have been obtained and except for such conflicts or breaches which are
not reasonably likely, individually or in the aggregate, to have a Material
Adverse Effect), or (iii) conflict with the Articles of Incorporation or By-laws
of the Company (in each case as amended to the date hereof). No authorization,
approval, consent or order of any court or governmental authority or agency is
necessary in connection with the issuance of the Shares hereunder, except as may
be required under Blue Sky laws or except for such as have been obtained. The
Shares have duly authorized and upon the issuance, sale and delivery of the
Shares, the Shares will be validly issued and outstanding, fully paid and
nonassessable, not subject to preemptive or any other rights of the stockholders
of the Company, or others and free and clear of any and all liens and
encumbrances. 
 

-3-

--------------------------------------------------------------------------------





 
(c) Capitalization. The authorized capital stock of the Company immediately
prior to the consummation of the purchase of the Shares at the Closing consists
of 90,000,000 shares of common stock, of which 8,063,962 shares are validly
issued and outstanding and are fully paid and nonassessable, and 10,000,000
shares of preferred stock, none of which are issued or outstanding. In addition,
193,600 shares of Common Stock have been reserved for issuance upon exercise of
all options and any other securities convertible into shares of Common Stock and
pursuant to any other contractual obligation, and such Shares constitute
approximately 7.27% of the total shares of Common Stock of the Company on a
fully diluted basis after the issuance of the Shares hereunder. Except as set
forth in the SEC Reports, (i) there is no existing option, warrant, call,
commitment or other agreement to which the Company is a party requiring, and
there are no convertible securities of the Company outstanding which upon
conversion would require, the issuance of any additional Equity of the Company,
and (ii) there are no agreements to which the Company is a party with any of the
holders of Equity of the Company with respect to the registration rights, voting
or Transfer of the Equity of the Company, or to the Company’s knowledge, among
or between any Person other than the Company, other than as provided herein.
Except as set forth in the SEC Reports (as defined below) and as may have been
provided to the Investor herein, there are no preemptive or similar rights to
purchase or otherwise acquire Equity of the Company pursuant to any provision of
law, the Articles of Incorporation or By-laws of the Company, in each case as
amended to the date hereof, or any agreement to which the Company is a party or
otherwise. 
 
(d) SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
 

-4-

--------------------------------------------------------------------------------



(e) Financial Statements. Except as noted therein, the consolidated financial
statements (including the related notes thereto) for the year ended December 31,
2006 and the three month period ended March 31, 2007 contained in the SEC
Reports present fairly, in all material respects, the consolidated financial
condition of the Company and its consolidated subsidiaries as of the dates
indicated and the results of their operations and changes in their consolidated
cash flows for the periods specified; such financial statements have been
prepared in conformity with accounting principles generally accepted in the
United States applied on a consistent basis.
 
(f) 1940 Act. The Company is not (A) an “investment company,” or a company
“controlled by an investment company,” within the meaning of the Investment
Company Act of 1940, as amended, or (B) a “holding company,” or a “subsidiary
company of a holding company,” or an “affiliate” of either a “holding company”
or a “subsidiary company of a holding company,” as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended.
 
(g) REIT. The Company is organized and operates in conformity with the
requirements for qualification as a real estate investment trust under the
Internal Revenue Code of 1986, as amended (the “Code”), and the Company’s
current and proposed method of operation, as described in the SEC Reports, will
enable the Company to meet the requirements for taxation as a real estate
investment trust under the Code.
 
(h) Proceedings. Other than as set forth in the SEC Reports, there are no legal
or governmental proceedings pending to which the Company or any of its
consolidated subsidiaries is a party or to which any property of the Company or
any of its consolidated subsidiaries is subject, which could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
and, to the knowledge of the Company, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others.
 
(i) Offering Exemption. Subject in part to and in reliance in part upon the
accuracy of the representations and warranties of the Investor set forth in
Section 4 hereof, the offering and sale of the Shares are exempt from
registration under the Securities Act; and the aforesaid offering and sale is
and will be exempt from registration under applicable state securities and “Blue
Sky” laws. The Company has made or will make all requisite filings and has taken
or will take all action necessary to be taken to comply with such state
securities or blue sky laws. 
 
(j) Registration Rights. Except as set forth in Section 5 below, the Investor
has no right to cause the Company to effect the registration under the
Securities Act of any shares of common stock or any other securities (including
debt securities) of the Company. 

-5-

--------------------------------------------------------------------------------



 
4. Representations, Warranties and Covenants of the Investor. The Investor
represents and warrants or covenants (as the case may be) to the Company as
follows:
 
(a) The execution, delivery and performance of this Agreement will not violate
any provision of law, any order of any court or other agency of government, or
any provision of any material indenture, agreement or other instrument to which
the Investor or any of its properties or assets is bound.
 
(b) This Agreement has been duly executed and delivered by the Investor and
constitutes the legal, valid and binding obligation of the Investor, enforceable
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, moratorium or similar laws affecting the enforcement of creditors’
rights generally.
 
(c) The Investor represents and warrants to the Company that the Investor is
acquiring the Shares for its own account, for investment and not with a view to
the distribution thereof within the meaning of the Securities Act.
 
(d) The Investor understands that the Shares are being issued and sold in
transactions exempt from the registration or qualification requirements of the
Securities Act and applicable state securities laws and have not been registered
or qualified under the Securities Act or any state securities laws. The Investor
acknowledges that reliance on said exemptions is predicated in part on the
accuracy of its Investor’s representations and warranties herein. The Investor
acknowledges and agrees that the Shares being acquired by it hereunder, must be
held by the Investor purchasing the same indefinitely unless a subsequent
disposition thereof is registered or qualified under the Securities Act and
applicable state securities laws or is exempt from registration; and that the
Company is not required so to register or qualify any such Shares, or to take
any action to make such an exemption available except to the extent provided
herein.
 
(e) The Investor further understands that the exemption from registration
afforded by Rule 144 (the provisions of which are known to the Investor)
promulgated under the Securities Act depends on the satisfaction of various
conditions relating to the Investor and the Company and that, if applicable,
Rule 144 affords the basis for sales under certain circumstances only in limited
amounts.
 
(f) The Investor is an “accredited investor” (as that term is defined in Rule
501(a) under the Securities Act) and by reason of its business and financial
experience, it has such knowledge, sophistication and experience in business and
financial matters as to be capable of evaluating the merits and risks of the
prospective investment, is able to bear the economic risk of such investment
and, at the present time, is able to afford a complete loss of such investment.
 
(g) The Investor has received and reviewed all of the information that it
considers necessary or appropriate for deciding whether to purchase the Shares,
including the SEC Reports. The Investor has had an opportunity to ask questions
and to receive answers from the Company regarding the terms and conditions of
the issuance of the Shares and the business properties and financial condition
of the Company.
 
(h) The Investor acknowledges that investment in the Company is speculative and
involves a high degree of risk.
 

-6-

--------------------------------------------------------------------------------



(i) The Investor acknowledges that neither the Commission nor any state
securities commission has approved the Shares or confirmed the accuracy or
determined the adequacy of the information concerning the Company provided to
the Investor.
 
(j) The Investor is unaware of, is in no way relying on, and did not become
aware of the offering of the Shares through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Shares and did not become aware of
the offering of the Shares and is not purchasing the Shares through or as a
result of any seminar or meeting to which the Investor was invited by, or any
solicitation of a subscription by, a person not previously known to the Investor
in connection with investments in securities generally.
 
(k) The Investor is not relying on the Company or any of its respective
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Shares, and the Investor has relied on
the advice of, or has consulted with, only its own attorney, accountant,
representative and/or tax advisor.
 
(l) Any certificates representing the Shares will bear a legend substantially
similar to the following:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
5. Registration Rights.
 
(a) Demand Registration.
 
(i) The Company shall:
 
-7-

--------------------------------------------------------------------------------



 
(A) as promptly as practicable (but in no event more than 120 days after the
date hereof) (the “Shelf Filing Deadline”), cause to be filed a registration
statement pursuant to Rule 415 under the Securities Act or any similar rule that
may be adopted by the Commission (the “Shelf Registration Statement”), which
Shelf Registration Statement shall provide for the registration and resale, on a
continuous or delayed basis, of all of the Transfer Restricted Shares;
 
(B) use its reasonable best efforts to cause the Shelf Registration Statement to
be declared effective under the Securities Act by the Commission as promptly as
practicable (but in no event later than 180 days after the date hereof) (the
“Effectiveness Target Date”); and
 
(C) use its reasonable best efforts to keep the Shelf Registration Statement
continuously effective, supplemented and amended as required by the Securities
Act and by the provisions of Section 5(b)(ii) hereof to the extent necessary to
ensure that it conforms with the requirements of this Agreement and the
Securities Act and the rules and regulations of the Commission promulgated
thereunder as announced from time to time, for a period (the “Effectiveness
Period”) from the date the Shelf Registration Statement is declared effective by
the Commission until the earlier of:

(x) the date when Investor is able to sell all such Transfer Restricted
Securities immediately without restriction pursuant to Rule 144(k) under the
Securities Act; or
 
(y) the date when (i) all of such Transfer Restricted Securities of Investor are
registered under the Shelf Registration Statement and disposed of in accordance
with the Shelf Registration Statement or pursuant to Rule 144(k) under the
Securities Act or any similar rule that may be adopted by the Commission or (ii)
the Transfer Restricted Securities cease to be outstanding.
 
The Company shall be deemed not to have used its reasonable best efforts to keep
the Shelf Registration Statement effective during the Effectiveness Period if it
voluntarily takes any action that would result in Investor not being able to
offer and sell such Transfer Restricted Securities at any time during the
Effectiveness Period, unless such action is (x) required by applicable law, and
(y) permitted by Section 5(b)(ii)(B) hereof.
 
(ii) If the Shelf Registration Statement or any Subsequent Shelf Registration
Statement (as defined below) ceases to be effective for any reason at any time
during the Effectiveness Period (other than because all Transfer Restricted
Securities registered thereunder shall have been resold pursuant thereto or
shall have otherwise ceased to be Transfer Restricted Securities), the Company
shall use its best efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof or file an additional Shelf Registration
Statement covering all of the securities that as of the date of such filing are
Transfer Restricted Securities (a “Subsequent Shelf Registration Statement”). If
a Subsequent Shelf Registration Statement is filed, the Company shall use its
best efforts to cause the Subsequent Shelf Registration Statement to become
effective as promptly as is practicable after such filing and to keep such Shelf
Registration Statement (or Subsequent Shelf Registration Statement) continuously
effective until the end of the Effectiveness Period.
 
 

-8-

--------------------------------------------------------------------------------



(iii) The Company shall supplement and amend the Shelf Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement, if
required by the Securities Act.
 
(iv) The Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Securities Act,
and (ii) not to contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading.
 
(v) Investor agrees it will only sell Transfer Restricted Securities pursuant to
a Shelf Registration Statement or pursuant to an exemption from registration
under the Securities Act.
 
(b) Registration Procedures.
 
(i) In connection with the Shelf Registration Statement, the Company shall
comply with all the provisions of Section 5(b)(ii) hereof and shall use its
reasonable best efforts to effect such registration to permit the sale of the
Transfer Restricted Securities, and pursuant thereto, shall as promptly as
practicable prepare and file with the Commission a Shelf Registration Statement
relating to the registration on any appropriate form under the Securities Act.
 
(ii) In connection with the Shelf Registration Statement and any Prospectus
required by this Agreement to permit the sale or resale of Transfer Restricted
Securities, the Company shall:
 
(A) subject to any notice by the Company in accordance with this Section
5(b)(ii) of the existence of any fact or event of the kind described in Section
5(b)(ii)(D)(4), use its reasonable best efforts to keep the Shelf Registration
Statement continuously effective during the Effectiveness Period; upon the
occurrence of any event that would cause the Shelf Registration Statement or the
Prospectus contained therein (i) to contain a material misstatement or omission,
or (ii) not to be effective and usable for resale of Transfer Restricted
Securities during the Effectiveness Period, the Company shall file promptly an
appropriate amendment to the Shelf Registration Statement, a supplement to the
Prospectus or a report filed with the Commission pursuant to Section 13(a),
13(c), 14 or 15(d) of the Exchange Act, in the case of clause (i), correcting
any such misstatement or omission, and, in the case of either clause (i) or
(ii), if such amendment does not become automatically effective upon filing with
the Commission, use its reasonable best efforts to cause such amendment to be
declared effective and the Shelf Registration Statement and the related
Prospectus to become usable for their intended purposes as soon as practicable
thereafter;
 
(B) notwithstanding Section 5(b)(ii)(A) hereof, the Company may suspend the
effectiveness of the Shelf Registration Statement not more than two (2) times in
any twelve (12) month period and in each case for as short a period as possible
(but in no event shall any such period exceed 60 days) (each such period, a
“Suspension Period”):
-9-

--------------------------------------------------------------------------------



 
(1) if an event occurs and is continuing as a result of which the Shelf
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein would, in the Company’s judgment,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and
 
(2) if the Company determines in good faith that the disclosure of a material
event at such time would be seriously detrimental to the Company and its
subsidiaries and the Company delivers a certificate to the Investor signed by
the Chief Executive Officer of the Company stating that the Company’s board of
directors in its good faith judgment has determined that effecting the sale at
such time would require the Company to make public disclosure of information the
public disclosure of which would have a material adverse effect upon the
Company.
 
Upon the occurrence of any event described in clauses (1) and (2) of this
Section 5(b)(ii)(B), the Company shall give notice to Investor that the
availability of the Shelf Registration Statement is suspended and, upon actual
receipt of any such notice, Investor agrees not to sell any Transfer Restricted
Securities pursuant to the Shelf Registration Statement until Investor’s receipt
of copies of the supplemented or amended Prospectus provided for in Section
5(b)(ii) hereof. The Company shall not be required to specify in the written
notice to Investor the nature of the event giving rise to the Suspension Period;
 
(C) prepare and file with the Commission such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary to keep the
Shelf Registration Statement effective during the Effectiveness Period; cause
the Prospectus to be supplemented by any required Prospectus supplement, and as
so supplemented to be filed pursuant to Rule 424 under the Securities Act, and
to comply fully with the applicable provisions of Rules 424 under the Securities
Act in a timely manner; and comply with the provisions of the Securities Act
with respect to the disposition of all Transfer Restricted Securities covered by
the Shelf Registration Statement during the applicable period in accordance with
the intended method or methods of distribution by the sellers thereof set forth
in the Shelf Registration Statement or supplement to the Prospectus;
 
(D) promptly advise Investor (which notice pursuant to clauses (1) through (4)
below shall be accompanied by an instruction to suspend the use of the
Prospectus until the Company shall have remedied the basis for such suspension):
 
(1) when the Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to the Shelf Registration Statement or any
post-effective amendment thereto, when the same has become effective,
 
(2) of any request by the Commission for amendments to the Shelf Registration
Statement or amendments or supplements to the Prospectus or for additional
information relating thereto,

-10-

--------------------------------------------------------------------------------


 
(3) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
threatening or initiation of any proceeding for any of the preceding purposes,
or
 
(4) of the happening of any event or the failure of any event to occur or the
discovery of any facts, during the Effectiveness Period, which makes any
statement made in a Shelf Registration Statement, the related Prospectus, any
amendment or supplement thereto or any document incorporated by reference
therein untrue in any material respect or which causes such document(s) to omit
to state a material fact necessary in order to make the statements therein (in
the case of the Prospectus, in the light of the circumstances under which they
were made) not misleading;
 
(E) if at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, use its reasonable best
efforts to obtain the withdrawal or lifting of such order at the earliest
possible time and shall provide to Investor prompt notice of the withdrawal of
any such order;
 
(F) make available at reasonable times for inspection by Investor, and any
attorney or accountant retained by Investor, all financial and other records,
pertinent corporate documents and properties of the Company as shall be
reasonably necessary to enable them to conduct a reasonable investigation within
the meaning of Section 11 of the Securities Act, and cause the Company’s
officers, directors, managers and employees to supply all information reasonably
requested by any such representative or representatives of Investor or such
attorney or accountant in connection therewith; provided that, subject to
Section 5(b)(ii)(A), (x) appropriate safeguards are in place to protect the
confidentiality of such information, and (y) in no event shall the Company be
required to disclose any proprietary information to any competitor or agent
thereof;
 
(G) if requested by Investor, promptly incorporate into the Shelf Registration
Statement or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as Investor may reasonably request to have included
therein, including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities;
 
(H) deliver to Investor, without charge, as many copies of the Prospectus
(including each preliminary Prospectus) and any amendment or supplement thereto
as it reasonably may request; subject to any notice by the Company in accordance
with this Section 5(b)(ii) of the existence of any fact or event of the kind
described in Section 5(b)(iv)(D)(4), the Company hereby consents to the use of
the Prospectus and any amendment or supplement thereto by Investor in connection
with the offering and the sale of the Transfer Restricted Securities covered by
the Prospectus or any amendment or supplement thereto;
-11-

--------------------------------------------------------------------------------



 
(I) before any public offering of Transfer Restricted Securities, cooperate with
Investor and its counsel in connection with the registration and qualification
of the Transfer Restricted Securities under the securities or Blue Sky laws of
such jurisdictions in the United States as Investor may reasonably request and
do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the Shelf Registration Statement; provided, however, that the Company shall
not be required (i) to register or qualify as a foreign corporation or a dealer
of securities in any jurisdiction where it would not otherwise be required to
qualify but for this Section 5(b)(ii)(I) or to take any action that would
subject it to the service of process in any jurisdiction where it would not
otherwise be subject to such service of process, or (ii) to subject itself to
general or unlimited service of process or to taxation in any such jurisdiction
if it is not then so subject;
 
(J) unless any Transfer Restricted Securities shall be in book-entry form only,
cooperate with Investor to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends (unless required by applicable securities laws);
and enable such Transfer Restricted Securities to be in such denominations and
registered in such names as Investor may request at least two business days
before any sale of Transfer Restricted Securities;
 
(K) use its reasonable best efforts to cause the Transfer Restricted Securities
covered by the Shelf Registration Statement to be registered with or approved by
such other U.S. governmental agencies or authorities as may be necessary to
enable the seller or sellers thereof to consummate the disposition of such
Transfer Restricted Securities;
 
(L) subject to Section 5(b)(ii)(B) hereof, if any fact or event contemplated by
Section 5(b)(ii)(D)(1) through (4) hereof shall exist or have occurred, use its
reasonable best efforts to prepare a supplement or post-effective amendment to
the Shelf Registration Statement or related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of Transfer Restricted Securities, the
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they are made, not
misleading;
 
(M) cooperate and assist in any filings required to be made with the NASD and in
the performance of any due diligence investigation by any underwriter that is
required to be undertaken in accordance with the rules and regulations of the
NASD;
 
(N) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and all reporting requirements under the
rules and regulations of the Exchange Act;
 
(O) make generally available to its security holders an earning statement
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Securities Act as soon as practicable after the effective date of the Shelf
Registration Statement and in any event no later than 45 days after the end of a
12-month period (or 90 days, if such period is a fiscal year) beginning with the
first month of the Company’s first fiscal quarter commencing after the effective
date of the Shelf Registration Statement;
 

-12-

--------------------------------------------------------------------------------



(P) cause all Shares covered by the Shelf Registration Statement to be listed or
quoted, as the case may be, on each securities exchange or automated quotation
system on which Common Stock is then listed or quoted;
 
(Q) provide to Investor upon written request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act after the effective date of the Shelf Registration Statement,
unless such document is available through the Commission’s EDGAR system;
 
(R) in connection with any underwritten offering conducted pursuant to Section
5(f) hereof, make such representations and warranties to Investor and the
underwriters, in form, substance and scope as are customarily made by issuers to
underwriters in primary underwritten offerings and covering matters including,
but not limited to, those set forth in this Agreement;

(S) in connection with any underwritten offering conducted pursuant to Section
5(f) hereof, obtain opinions of counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters) addressed to Investor and the
underwriters, if any, covering such matters as are customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by Investor and underwriters;
 
(T) in connection with any underwritten offering conducted pursuant to Section
5(f), hereof, obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Shelf Registration
Statement), addressed to Investor and the underwriters, in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with primary underwritten offerings;
 
(U) in connection with any underwritten offering conducted pursuant to Section
5(f) hereof, deliver such documents and certificates as may be reasonably
requested by Investor and the Managing Underwriters, including those to evidence
compliance with Section 5(b)(ii)(B) and 5(b)(ii)(L) hereof and with any
customary conditions contained in this Agreement or other agreement entered into
by the Company;
 
(V) in connection with underwritten offering conducted pursuant to Section 5(f)
hereof, the Company shall, if requested, promptly include or incorporate in a
Prospectus supplement or post-effective amendment to the Shelf Registration
Statement such information as the Managing Underwriters reasonably agree should
be included therein and to which the Company does not reasonably object and
shall make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after it is notified of the matters to be
included or incorporated in such Prospectus supplement or post-effective
amendment;
 
 

-13-

--------------------------------------------------------------------------------



(W) use its reasonable best efforts to take all other steps necessary to effect
the registration of the Shares covered by the Shelf Registration Statement;
 
(X) enter into customary agreements (including, if requested, an underwriting
agreement in customary form) and take all other appropriate actions in order to
expedite or facilitate the registration or the disposition of the Shares, and in
connection therewith, if an underwriting agreement is entered into, cause the
same to contain indemnification provisions and procedures no less favorable than
those set forth in Section 6 hereof; and
 
(Y) The actions set forth in clauses (U), (V), (W) and (X) of this Section
5(b)(ii) shall be performed at (i) the effectiveness of the Shelf Registration
Statement and each post-effective amendment thereto, and (ii) each closing under
any underwriting or similar agreement as and to the extent required thereunder.
 
(iii) Investor agrees that, upon receipt of any notice (a “Suspension Notice”)
from the Company under Section 5(b)(ii)(B) or the existence of any fact of the
kind described in Section 5(b)(ii)(D)(4) hereof, it will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the Shelf Registration
Statement until:
 
(A) it has received copies of the supplemented or amended Prospectus
contemplated by Section 5(b)(ii)(L) hereof; or
 
(B) the end of the Suspension Period provided under Section 5(b)(ii)(B) or, if
earlier, when it is advised in writing by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus;
provided, however, that any such document filed and publicly available through
the Commission’s EDGAR system shall be deemed to have been received by it.
 
If so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice of suspension.
 
(iv) Notwithstanding anything herein to the contrary, Investor agrees that it
shall not be entitled to sell any of its Transfer Restricted Securities pursuant
to a Shelf Registration Statement, or to receive a Prospectus relating thereto,
unless Investor has furnished the Company with such information regarding
Investor and the distribution of such Transfer Restricted Securities as the
Company may from time to time reasonably require for inclusion in such Shelf
Registration Statement. Investor agrees promptly to furnish to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by Investor not misleading and any other information
regarding Investor and the distribution of such Transfer Restricted Securities
as the Company may from time to time reasonably request in writing. Any sale of
any Transfer Restricted Securities by Investor shall constitute a representation
and warranty by Investor that the information relating to Investor and its plan
of distribution is as set forth in the Prospectus delivered by Investor in
connection with such disposition, that such Prospectus does not as of the time
of such sale contain any untrue statement of a material fact relating to or
provided by Investor or its plan of distribution and that such Prospectus does
not as of the time of such sale omit to state any material fact relating to or
provided by Investor or its plan of distribution necessary to make the
statements in such Prospectus, in the light of the circumstances under which
they were made not misleading.
 

-14-

--------------------------------------------------------------------------------



(c) Registration Expenses. All expenses incident to the Company’s performance of
or compliance with this Section 5 shall be borne by the Company regardless of
whether a Shelf Registration Statement becomes effective, including, without
limitation:
 
(1) all registration and filing fees and expenses (including filings made with
the NASD);
 
(2) all fees and expenses of compliance with federal securities and state Blue
Sky or securities laws;
 
(3) all expenses of printing (including printing of Prospectuses) and the
Company’s expenses for messenger and delivery services and telephone;
 
(4) all fees and disbursements of counsel to the Company;
 
(5) all application and filing fees in connection with listing (or authorizing
for quotation) the Common Stock on a national securities exchange or automated
quotation system pursuant to the requirements hereof; and
 
(6) all fees and disbursements of independent certified public accountants of
the Company.
 
The Company shall bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal, accounting
or other duties), the expenses of any annual audit and the fees and expenses of
any Person, including special experts, retained by the Company. The Company
shall pay all expenses customarily borne by issuers in an underwritten offering
to the extent set forth in Section 5(f) hereof.
 
(d) Indemnification and Contribution.
 
(i) The Company agrees to indemnify and hold harmless Investor and its
directors, officers, and employees, Affiliates and agents and each Person, if
any, who controls Investor within the meaning of the Securities Act or the
Exchange Act (each, an “Indemnified Person”), against any loss, claim, damage,
liability or expense, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to resales of the Transfer Restricted Securities), to which such
Indemnified Person may become subject, insofar as any such loss, claim, damage,
liability or action arises out of, or is based upon:
 
(A) any untrue statement or alleged untrue statement of a material fact
contained in (i) the Shelf Registration Statement at the time that it becomes or
is declared effective or in any amendment thereof, in any Prospectus, or in any
amendment or supplement thereto or any issuer free writing prospectus in respect
thereof, or (ii) any Blue Sky application or other document or any amendment or
supplement thereto prepared or executed by the Company (or based upon written
information furnished by or on behalf of the Company expressly for use in such
Blue Sky application or other document or amendment or supplement) filed in any
jurisdiction specifically for the purpose of qualifying any or all of the
Transfer Restricted Securities under the securities law of any state or other
jurisdiction (such application or document being hereinafter called a “Blue Sky
Application”); or


-15-

--------------------------------------------------------------------------------



 
(B) the omission or alleged omission to state therein any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and agrees to
reimburse each Indemnified Person promptly upon demand for any legal or other
expenses reasonably incurred by such Indemnified Person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of, or is based upon, any untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of Investor (or its related Indemnified Person) specifically for use
therein. The foregoing indemnity agreement is in addition to any liability which
the Company may otherwise have.

 
The Company also agrees to indemnify as provided in this Section 5(d)(i) or
contribute as provided in Section 5(d)(v) hereof to Losses (as defined below) of
each underwriter, if any, of Shares registered under a Shelf Registration
Statement, their directors, officers, employees, Affiliates or agents and each
Person who controls such underwriter on substantially the same basis as that of
the indemnification of Investor provided in this Section 5(d)(i) and shall, if
requested by Investor, enter into an underwriting agreement reflecting such
agreement, as provided in Section 5(b)(ii)(Z) hereof.
 
(ii) Investor agrees to indemnify and hold harmless the Company, its directors,
officers, employees and agents and each Person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act to the same extent
as the foregoing indemnity from the Company to Investor, but only with reference
to written information relating to Investor furnished to the Company by or on
behalf of Investor specifically for inclusion in the documents referred to in
the foregoing indemnity; provided, however, that Investor shall not be liable
for any indemnity claims hereunder in excess of the amount of net proceeds
received by Investor from the sale of Transfer Restricted Securities pursuant to
such document(s). This indemnity agreement set forth in this Section shall be in
addition to any liabilities which any such Holder may otherwise have.
 
(iii) Promptly after receipt by an indemnified party under this Section 6 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 5(d), notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party (x) shall not relieve it from any liability which
it may have under paragraphs (i) or (ii) of this Section unless and to the
extent it did not otherwise learn of such action and has been materially
prejudiced (through the forfeiture of substantive rights and defenses) by such
failure and (y) shall not, in any event, relieve it from any liability which it
may have to an indemnified party otherwise than under paragraphs (i) or (ii) of
this Section 5(d). If any such claim or action shall be brought against an
indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense thereof with counsel reasonably satisfactory to the
indemnified party. After notice from the indemnifying party to the indemnified
party of its election to assume the defense of such claim or action, the
indemnifying party shall not be liable to the indemnified party under this
Section 5(d) for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation.

-16-

--------------------------------------------------------------------------------



 
(iv) The indemnifying party under this Section 5(d) shall not be liable for any
settlement of any proceeding effected without its written consent, which shall
not be withheld unreasonably, but if settled with such consent or if there is a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by Section 5(d)(iii) hereof, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (A) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request, (B) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into, and (C) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. Notwithstanding the
immediately preceding sentence, if at any time an indemnified party shall have
requested an indemnifying party to reimburse the indemnified party for fees and
expenses of counsel, an indemnifying party shall not be liable for any
settlement effected without its consent if such indemnifying party (W)
reimburses such indemnified party in accordance with such request to the extent
it considers such request to be reasonable and (X) provides written notice to
the indemnified party substantiating the unpaid balance as unreasonable, in each
case prior to the date of such settlement. No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent (Y) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (Z) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.

(v) If the indemnification provided for in this Section 5(d) shall for any
reason be unavailable or insufficient to hold harmless an indemnified party
under Section 5(d)(i) or 5(d)(ii) in respect of any loss, claim, damage or
liability (or action in respect thereof) referred to therein, each indemnifying
party shall, in lieu of indemnifying such indemnified party, contribute to the
aggregate amount paid or payable by such indemnified party as a result of such
loss, claim, damage or liability (including legal or other expenses reasonably
incurred in connection with investigating or defending any loss, claim,
liability, damage or action) (collectively “Losses”) (or action in respect
thereof):
 
 

-17-

--------------------------------------------------------------------------------





(A) in such proportion as is appropriate to reflect the relative benefits
received by the Company from the offering and sale of the Transfer Restricted
Securities on the one hand and Investor with respect to the sale by Investor of
the Transfer Restricted Securities on the other, or
 
(B) if the allocation provided by Section 5(d)(v)(A) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in Section 5(d)(v)(A) but also the relative fault
of the Company on the one hand and Investor on the other in connection with the
statements or omissions or alleged statements or alleged omissions that resulted
in such loss, claim, damage or liability (or action in respect thereof), as well
as any other relevant equitable considerations.
 
The relative benefits received by the Company on the one hand and Investor on
the other with respect to such offering and such sale shall be deemed to be in
the same proportion as the total net proceeds from the offering of the Shares
purchased under this Agreement (before deducting expenses) received by the
Company, on the one hand, bear to the total proceeds received by Investor with
respect to its sale of Transfer Restricted Securities on the other. The relative
fault of the parties shall be determined by reference to whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company on the
one hand or Investor on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and Investor agree that it would not be just
and equitable if the amount of contribution pursuant to this Section 5(d)(v)
were determined by pro rata allocation or by any other method of allocation that
does not take into account the equitable considerations referred to in the first
sentence of this paragraph (v).
 
The amount paid or payable by an indemnified party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to above in
this Section 5(d) shall be deemed to include, for purposes of this Section 5(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending or preparing to defend any such
action or claim.
 
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
 
(vi) The provisions of this Section 5(d) shall remain in full force and effect,
regardless of any investigation made by or on behalf of Investor or the Company
or any of the officers, directors or controlling Persons referred to in Section
5(d) hereof, and will survive the sale by Investor of Transfer Restricted
Securities.
 
(e) Rule 144. The Company agrees that, for so long as any Transfer Restricted
Securities remain outstanding and during any period in which the Company is
subject to Section 13 or 15 (d) of the Exchange Act, to make all filings
required thereby in a timely manner in order to permit resales of such Transfer
Restricted Securities pursuant to Rule 144.
 
(f) Underwritten Registrations.
 
 

-18-

--------------------------------------------------------------------------------





(i) Investor may sell Transfer Restricted Securities (in whole or in part) in an
underwritten offering; provided, that the Company shall not be obligated to
participate in more than one underwritten offering during the Effectiveness
Period. If any of the Transfer Restricted Securities covered by the Shelf
Registration Statement are to be sold in an underwritten offering, the Managing
Underwriters shall be selected by Investor.
 
(ii) Investor may not participate in any underwritten offering pursuant to the
Shelf Registration Statement unless Investor (i) agrees to sell its Transfer
Restricted Shares on the basis reasonably provided in any underwriting
arrangements approved by the Company; (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements; and (iii) provides such information required under Section
4(b)(iv) within a reasonable amount of time before such underwritten offering.
 
(iii) Investor shall be responsible for any underwriting discounts and
commissions and fees and, subject to Section 5(c) hereof, expenses of its own
counsel. The Company shall pay all expenses customarily borne by issuers in an
underwritten offering, including but not limited to filing fees, the fees and
disbursements of its counsel and independent public accountants and any printing
expenses incurred in connection with such underwritten offering.
 
(g) Additional Holders; Assignment of Registration Rights. For purposes of this
Section 5, the term “Investor” shall mean the Investor and any holder of
Transfer Restricted Shares that received Shares in a Transfer permitted
hereunder (each a “Permitted Holder”), and to the extent that an affirmative
action is to be taken by the “Investor” in this Section 5, such action shall be
taken by the Investor and the Permitted Holders holding a majority of the
Transfer Restricted Shares collectively held by the Investor and all such
Permitted Holders. The rights set forth in this Section 5 may only be assigned
by the Investor or a Permitted Holder to a third party in connection with, and
as part of, the Transfer of at least 100,000 Transfer Restricted Shares.
 
6. Survival of Representations, Warranties and Agreements; Fees and Expenses.
 
(a) All representations and warranties contained herein shall survive the
Closing until the end of the applicable statute of limitations period; provided,
however, that notwithstanding the foregoing, the representations of the Company
set forth in Section 3(d) above shall survive only until the first anniversary
of the date hereof. Any claim relating to the representations and warranties
contained herein that has been made prior to the applicable survival date shall
survive until such claim is resolved finally. All covenants contained herein
shall survive indefinitely until, by their respective terms, they are no longer
operative.
 
(b) The parties hereby agree to bear each of their own costs and expenses,
including accounting fees, counsel fees and costs and filing fees, incurred by
each party in connection with the development, preparation and execution of this
Agreement and all other documents and instruments relating thereto. 
 
 

-19-

--------------------------------------------------------------------------------





7. Remedies. In case any one or more of the covenants and/or agreements set
forth in this Agreement shall have been breached by the parties, the
non-breaching party may proceed to protect and enforce its rights either by suit
in equity and/or by action at law, including, but not limited to, an action for
damages as a result of any such breach and/or an action for specific performance
or injunctive relief with respect to any such covenant or agreement contained in
this Agreement if applicable. 
 
8. Notices. All notices or requests provided for or permitted to be given
pursuant to this Agreement must be in writing and may be given or served by
(i) depositing the same in the United States mail, addressed to the party to be
notified, postage paid, and registered or certified with return receipt
requested, (ii) delivering such notice in person to such party, (iii) delivering
such notice by courier service, or (iv) delivering such notice by PDF or
facsimile transmission. Notices so deposited in the mail shall be deemed to have
been given or served on the date on which the party actually received or refused
such written notice or request, as shown by the date or postmark of any return
receipt indicating the date of delivery or attempted delivery to such receiving
party. Notices so delivered in person, by courier or by PDF or facsimile
transmission shall be deemed to have been given or served on the date on which
the party actually received or refused such written notice or request, as shown
by the date of any written receipt or facsimile confirmation indicating the date
of delivery or attempted delivery to such receiving party. The addresses and
facsimile numbers of the parties hereto for all purposes of this Agreement are:
 
Company   -                                  Hanover Capital Mortgage Holdings,
Inc.
200 Metroplex Drive, Suite 100
Edison, NJ 08817
Attention: Suzette Berrios, General Counsel
Facsimile: (732) 548-0286

with a copy to:


Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103-2799
Attention: Brian M. Katz, Esq.
Facsimile: (215) 981-4750


Investor   -                                    RCG PB, Ltd.
c/o Ramius Capital Group, LLC
666 Third Avenue, 26th Floor
New York, New York 10017
Attention: Owen S. Littman
Facsimile: (212) 845-7995


-20-

--------------------------------------------------------------------------------


 
 
 
with a copy to


Mayer, Brown, Rowe & Maw LLP
71 South Wacker Drive
Chicago, IL 60606
Attention: Edward J. Schneidman
Facsimile: (312) 701-7348


By giving the other parties at least five (5) days written notice thereof, any
party hereto shall have the right from time to time and at any time during the
term of this Agreement to change its respective address or facsimile number and
each party shall have the right to specify as its address any other address
within the United States of America or as its facsimile number any other
facsimile number within the United States of America.
 
9. Binding Agreement; Assignment. This Agreement and each provision herein shall
be binding upon and applicable to, and shall inure to the benefit of the
parties, their permitted assigns and legal representatives. Except as set forth
in Section 5(g) hereof with respect to the assignment of rights under Section 5
(which such assignment shall not require the consent, written or otherwise, of
the Company), this Agreement and the rights and obligations herein may not be
assigned by any party hereto (or its permitted assigns) without the written
consent of the other party hereto.
 
10. Consents, Waivers and Amendments. No consent or waiver, express or implied,
by any party hereto of the breach, default or violation by any other party
hereto of its obligations hereunder shall be deemed or construed to be a consent
or waiver to or of any other breach, default or violation of the same or any
other obligations of such party hereunder. Failure on the part of any party
hereto to complain of any act of any of the other parties or to declare any of
the other parties hereto in default, irrespective or how long such failure
continues, shall not constitute a waiver by such party of its rights hereunder.
No amendment to this Agreement shall be valid or binding upon the parties hereto
unless the parties consent in writing to such amendment. 
 
11. Applicable Law. This Agreement and all questions relating to its validity,
interpretation and performance shall be governed by and construed in accordance
with the laws of the State of New York.
 
12. Entire Agreement. This Agreement and the Repurchase Agreement supersede any
prior or contemporaneous understanding or agreement between parties with regard
to the subject matter hereof and thereof. There are no arrangements,
understandings or agreements, oral or written, among the parties hereto relating
to the subject matter of this Agreement or the Repurchase Agreement, except
those fully expressed herein or therein or in documents executed
contemporaneously herewith or therewith. 
 
13. Captions. The captions used in this Agreement are for convenience only and
shall not be construed in interpreting this Agreement. Whenever the context so
required, the neuter shall include the feminine and masculine, and the singular
shall include the plural, and conversely. 
 
14. Headings. All section headings herein have been inserted for convenience of
reference only and shall in no way modify or restrict any of the terms or
provisions hereof. 
 
-21-

--------------------------------------------------------------------------------


 
15. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original for all purposes, but all of which taken
together shall constitute only one agreement. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
 
[Signature Page Follows]
 

-22-

--------------------------------------------------------------------------------



The parties hereto have executed this Stock Purchase Agreement as of the day and
year first above written.
 
 

 
Company:
       
HANOVER CAPITAL MORTGAGE HOLDINGS, INC.
             
By:
/s/ John A. Burchett
   
Name: John A. Burchett
   
Title: Chairman, President and Chief Executive Officer






 
Investor:
       
RCG PB, LTD
                   
By:
/s/ Jeffrey M. Solomon
   
Name: Jeffrey M. Solomon
   
Title: Authorized Signatory


